           Case 1:20-cr-00054-AJN Document 61 Filed 05/21/21 Page 1 of 2

KAPLAN HECKER & FINK LLP                                                           350 Fifth Avenue
                                                                                          Suite 7110
                                                                                New York, NY 10118
Direct Dial: (929) 294-2540                                                          (212) 763-0883
Direct Email: jdabbs@kaplanhecker.com                                         www.kaplanhecker.com



                                                                   5/21/21           May 21, 2021

VIA ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        Re: U.S.A. v. Gordon, 1:20-cr-00054-AJN

Dear Judge Nathan:

       I write with the consent of the Government to request an adjournment of Mr. Gordon’s
sentencing, which is currently scheduled to take place on June 1, 2021, in the above-referenced
matter. This is our second request to adjourn Mr. Gordon’s sentence; the first adjournment
request was made on February 19, 2021 and related to travel difficulties caused by the ongoing
pandemic. We seek an additional adjournment in both the sentencing date and the schedule for
sentencing submissions at this time because Mr. Gordon is currently experiencing a serious
family medical emergency that makes it difficult for him to coordinate with counsel on his
sentencing submission and to leave his family to attend his sentencing in person in New York, as
planned.

        Mr. Gordon lives in Florida with his wife and three children. His wife has unfortunately
recently received a medical diagnosis that requires exploration of and decision-making around
treatment options, and that generally requires Mr. Gordon to remain in Florida with his family
for the foreseeable future in order to help navigate this situation for his wife and children, and
their family generally. Mr. Gordon seeks to adjourn his sentencing so that he does not have to
leave his family to come to New York during this challenging time, and he further seeks
additional time to prepare with counsel for his sentencing, which has been difficult to do as his
family is grappling with this recent and unexpected change to his wife’s health.

        Because of these recent, challenging developments, we respectfully request that the Court
adjourn Mr. Gordon’s sentencing for a period of approximately sixty days, to a date in August or
thereafter, in the hopes that over the next two months, Mr. Gordon and his family will be able to
make necessary decisions and take necessary steps in connection with these recent events, and do
so in a way that will afford Mr. Gordon both adequate time to assist counsel in preparing for
sentencing and the ability to travel to New York for the sentencing proceeding after
circumstances are more under control. We also seek an adjournment of the schedule for
sentencing submissions, specifically adjourning Mr. Gordon’s submission to one week in
         Case 1:20-cr-00054-AJN Document 61 Filed 05/21/21 Page 2 of 2
                                                                                         Page 2


advance of his sentencing date and the Government’s submission to three days in advance of the
sentencing date. As noted, the Government consents to this adjournment request.

                                                                 Respectfully submitted,



                                                                 Jenna M. Dabbs


 cc:   Jacob Gutwillig / Elizabeth Espinosa
       Assistant United States Attorneys
       (by email)




                                                              The sentencing in this matter is hereby
                                                              adjourned to September 2, 2021 at 10:00
                                                              a.m. The Defendant's sentencing
                                                              submission is due one week in advance of
                                                              sentencing; the Government's is due three
                                                              days in advance of sentencing.
                                                              SO ORDERED.
                                                  5/21/21
